Yesawich, Jr., and Harvey, JJ.,
dissent and vote to affirm in a memorandum by Harvey, J. Harvey, J. (dissenting). We respectfully dissent and would affirm the decision of the Workers’ Compensation Board.
It is elementary that a liberal approach should be taken in dealing with this branch of the law (see, Matter of Hille v Gerald Records, 23 NY2d 135, 137). In keeping with this approach, in Matter of Stark v Hoff Lithograph Co. (79 AD2d 780) this court affirmed an award to a claimant who took payroll records to her home about three times a month. "The position of responsibility and authority occupied by [the] claimant was such that her unilateral decision to work at home to fulfill her obligation as a quasi-executive brought her efforts within the contemplation of the 'special assignment’ rule” (supra). In Matter of Watson v Graphic Mgt. Sys. (96 AD2d 619), the Board determined that a decedent was in the course of her employment when she was in her home keeping books and writing checks in a room set aside for that purpose. In Matter of Gennarelli v Spruce-Up Cleaners (34 AD2d 1075), a decedent whose regular duties for a dry cleaner were to clean and spot clothes, but performed tailoring for his employer at home after regular hours, was found to be within the scope of his employment when he was involved in an automobile accident on his way home after leaving his regular place of employment.
Here, in its decision, the Board distinguished the instant case from our decision in Matter of Broich v New York State Union Coll. of Optometry (117 AD2d 868). In that case, this court appropriately reversed a Board decision in favor of claimant who had sustained injuries in a train station on his way home. At the time of his injury, the claimant was carrying published materials which he had intended to use *752during the train ride in preparation for giving lectures at a later date. A contrary decision by this court would have opened up the floodgates for the claims of thousands who occupy their time during their commutes by reading employment-related materials. Instead, the work duties connected with the employee’s home must meet the "mixed purpose” test, meaning that "there must be either a specific work assignment for the employer’s benefit at the end of the particular homeward trip or so regular a pattern of work at home that the home achieves the status of a place of employment” (Matter of Hille v Gerald Records, supra, at 138).
We find this standard has been met here and substantial evidence supports the Board’s decision. Seymour Fine had a regular pattern of performing work at home. The record shows that his supervisor agreed that any services performed by Fine at his home were beneficial to his employer. Fine had set up a spare bedroom where he kept work-related materials in a desk. He worked on these papers at his desk therein and on schematics on his dining room table. He was carrying work-related materials when the accident occurred. It is significant that the day of the accident was not a regular workday and that Fine had gone to his office in his employer’s building. It is a fair assumption that he was working against some deadline of sufficient importance as to require Saturday work. That work was to be continued at his home.
The majority attach importance to the fact that Fine did not demand extra pay for the work performed at home. It was established before the Board, however, that Fine had a physical disability and that he worked slowly. From those facts, it can be fairly inferred that working at home made up for his slow pace in the office during regular hours. This inference is supported by the Board’s finding that Fine’s supervisor had permitted work at home and that permission had never been denied (see, Matter of Levi v Interstate Photo Supply Corp., 46 AD2d 951).